                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 In re:                                            Case No. 16-43460-mbm

 Sandra S. Dixon,                                  Chapter 7

      Debtor.                                      Hon. Marci B. McIvor
 _________________________________/

               EX PARTE MOTION FOR ORDER REOPENING CASE
          Daniel M. McDermott, United States Trustee, for his Motion for Order

Reopening Case, states as follows:

          1.    The Debtor filed this Chapter 7 case on March 9, 2016.

          2.    Timothy J. Miller was appointed and acted as the chapter 7 Trustee in

this case.

          3.    On June 24, 2016, the Court entered an order closing this case.

          4.    Wells Fargo has informed the former trustee that a pre-petition asset

exists. Publicly available information reveals that this asset is likely a refund for

unnecessary force-placed auto insurance policies imposed by Wells Fargo over

about an 11 year period.

          5.    Under 11 U.S.C. § 350(b), a closed case may be reopened to administer

assets, to accord relief to the debtor, or for other cause. Under F.R.Bankr.P. 5010,

the Court shall order the appointment of a trustee by the United States Trustee in a




 16-43460-mbm        Doc 19   Filed 04/15/19   Entered 04/15/19 11:28:25   Page 1 of 4
reopened chapter 7 case if “necessary to protect the interests of creditors and the

debtor or insure efficient administration of the estate.”

      6.     This bankruptcy case should be reopened and a trustee should be

appointed to administer the bankruptcy estate’s interest in the pre-petition asset for

the benefit of the estate’s creditors.

      7.     Therefore, the United States Trustee submits that cause exists to reopen

this bankruptcy case.

      8.     The United States Trustee also requests that the fee to reopen this case

be initially waived until sufficient assets are recovered to pay the fee.

      WHEREFORE, the United States Trustee requests that this Court enter the

attached Order Reopening Case.

                                                   Respectfully submitted,
                                                   DANIEL M. McDERMOTT
                                                   UNITED STATES TRUSTEE
                                                   Region 9


                                         By:        /s/ Paul J. Randel
                                                   Assistant United States Trustee
                                                   Office of the U.S. Trustee
                                                   211 West Fort St - Suite 700
                                                   Detroit, Michigan 48226
                                                   (313)226-4541
                                                   Paul.Randel@usdoj.gov
                                                   [P58419]
Dated: April 15, 2019




                                              2
 16-43460-mbm      Doc 19    Filed 04/15/19       Entered 04/15/19 11:28:25   Page 2 of 4
                    UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 In re:                                            Case No. 16-43460-mbm

 Sandra S. Dixon,                                  Chapter 7

      Debtor.                                      Hon. Marci B. McIvor
 _________________________________/


                             ORDER REOPENING CASE
          THIS MATTER came before the Court on the United States Trustee’s
Motion for Order Reopening Case. Cause has been established. The Court is fully
advised in the matter,
          NOW THEREFORE,
          IT IS ORDERED that this case is REOPENED.
          IT IS FURTHER ORDERED that a successor Trustee must be appointed by
the United States Trustee to protect the interests of creditors and to ensure the
efficient administration of this case.
          IT IS FURTHER ORDERED that any fee to reopen this case is hereby
initially waived pending the availability of assets to pay it.
          IT IS FURTHER ORDERED that the trustee has until May 20, 2019, to
withdraw the final report. If the final report is not withdrawn by that time, the case
may be closed without further notice.




 16-43460-mbm       Doc 19    Filed 04/15/19   Entered 04/15/19 11:28:25   Page 3 of 4
                    UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


In re:                                               Case No. 16-43460-mbm

Sandra S. Dixon,                                     Chapter 7

     Debtor.                                         Hon. Marci B. McIvor
_________________________________/

                              CERTIFICATE OF SERVICE
         I hereby certify that on April 15, 2019, I served copies as follows:

1.       Documents Served:                      Ex Parte Motion for an Order
                                                Reopening Case and Certificate of
                                                Service.
2.       Served Upon:                           Sandra S. Dixon
                                                4124 Green Meadows
                                                Apartment 12
                                                Ypsilanti, MI 48197
3.       Method of Service:                     First Class Mail
                                                  DANIEL M. McDERMOTT
                                                  UNITED STATES TRUSTEE
                                                  Region 9
                                          By:      /s/ Paul Randel
                                                  Assistant United States Trustee
                                                  Office of the U.S. Trustee
                                                  211 West Fort St - Suite 700
                                                  Detroit, Michigan 48226
                                                  (313)226-4541
                                                  Paul.Randel@usdoj.gov
                                                  [P58419]
Dated: April 15, 2019




 16-43460-mbm        Doc 19    Filed 04/15/19   Entered 04/15/19 11:28:25   Page 4 of 4
